Citation Nr: 0032385	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  
He died in May 1998.  The appellant is the widowed spouse of 
the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2000, the veteran's former 
representative requested the appellant to fill out a Power of 
Attorney (POA) form so that they could represent her in this 
case to the Board.  The appellant did not respond.  
Accordingly, the appellant is currently unrepresented in her 
appeal.   


REMAND

In an April 1999 report to the appellant's Congresswoman, the 
RO noted that two copies of the death certificate had stated 
that no autopsy of the veteran had been conducted.  In an 
undated statement, the appellant contended that an autopsy of 
the veteran had been performed and that this misstatement of 
the Certificate of Death was being "corrected".  The RO 
further noted that the claimant had not submitted a copy of 
the alleged autopsy.  The record before the Board, however, 
contains no copy of an autopsy report, if existent, nor 
explanation as to whether it had been settled that there was 
no autopsy.  Further, it does not show that the RO attempted 
to obtain the alleged autopsy report, provided the claimant 
submits identifying data and any necessary authorization.  
The Board observes that the available death certificate 
indicates death occurred at the veteran's residence.  There 
is no indication in the current record as to where the 
reported autopsy was performed.  

While the RO dealt with the question of whether an autopsy 
was performed in a manner appropriate under the governing law 
and regulations in effect at the time it made its 
determination, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, for claims filed prior to January 21, 2000 (as 
in this case), a survivor of a deceased veteran is eligible 
for benefits under 38 U.S.C.A. § 1318(b)(1) (West 1991) if 
the veteran's death was not caused by his or her own willful 
misconduct and: (1) the veteran was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death; (2) the 
veteran would have been in receipt of a 100% disability 
rating for such time but for clear and unmistakable error 
(CUE) in a final rating or Board decision; or (3) if under 
specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100% disability rating for 
the required period of time.  Marso v. West, 13 Vet. App. 260 
(1999).  According to the Court, consideration of whether the 
veteran was "hypothetically" entitled to a 100% disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies (i.e., for those 
"entitled to receive" claims received prior to the March 4, 
1992 effective date of § 20.1106, or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the veteran's level of disability was 
made).  See Marso, supra (citing to Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998). 

In other words, in claims filed before January 21, 2000, VA 
must consider hypothetical entitlement if the appellant 
submitted his or her claim prior to the March 4, 1992 (the 
effective date of 38 C.F.R. § 20.1106) or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the level of disability was made.  
Consequently, for claims filed prior to January 21, 2000, 
entitlement to 38 U.S.C.A. § 1318 benefits can be established 
in three ways: (1) by meeting the statutory duration 
requirements for a total disability rating; (2) by showing 
that such requirements would have been met but CUE in a 
previous rating decision; or (3) under specific conditions, 
the veteran was hypothetically entitled to a total disability 
rating for the statutory period of time.  

Effective January 21, 2000, pursuant to 38 U.S.C.A. § 1318, 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) at the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for a service-connected 
disability that was (i) rated by VA as 
totally disabling for a continuous period 
of at least 10 years immediately 
preceding death, or (ii) rated by VA as 
totally disabling continuously since the 
veteran's release from active duty and 
for at least five years immediately 
preceding death.  

38 C.F.R. 3.22(a) (2000) 

The phrase "entitled to receive" means that, at the time of 
death the veteran had a service-connected disability rated by 
VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of CUE in a VA decision; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under 10 
U.S.C. A. § 1174(h)(2); (6) the VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) 
the VA was withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 38 U.S.C. A. 
§ 5309.  It is specified in the Federal Register that § 1318 
does not authorize hypothetical entitlement to compensation.

As the effective date of the amended 38 C.F.R. § 3.22 is not 
retroactive for claims filed before January 21, 2000, 
adjudication of this claim will require the RO to consider 
whether the veteran was hypothetically entitled to receive 
total disability compensation for the statutory period.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment, if any, 
for all health care providers who may 
possess additional records pertinent to 
her claim.  The appellant is also asked 
to clarify whether or not an autopsy was 
performed, to submit a copy of this 
report to the RO, or provide the RO with 
identifying information and any necessary 
authorization in order to permit the RO 
to request a copy of the reported 
autopsy.  Any additional argument or 
statements the appellant wishes to submit 
may also be submitted at this time.  The 
RO should obtain treatment records from 
all sources identified that are not 
already of record.

2.  After any appropriate action deemed 
appropriate by the RO has been performed, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered, including Marso and the cases 
cited above.

If the benefit sought on appeal remains 
denied, the appellant and should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





